  Case 16-71479-jrs         Doc 105      Filed 12/23/19 Entered 12/23/19 14:22:10                Desc Main
                                         Document      Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION




        IN RE:                       )     CASE NO. 16-71479-JRS
                                     )
     QUENTIN ALEXANDER STEPHENS      )
                                     )     CHAPTER 11
                                     )
           Debtor.                   )
====================================================================


                                               NOTICE OF HEARING


       PLEASE TAKE NOTICE that QUENTIN ALEXANDER STEPHENS has filed a Disclosure
Statement on December 15, 2019 (Doc 104) and Chapter 11 Plan of Reorganization for Quentin Alexander
Stephens (Doc 103) and related papers with the Court.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing to Approve Disclosure
Statement and Confirmation of Chapter 11 Plan of Organization filed by Debtor in Courtroom 1404, United
States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303 at 01:30 P.M. on January 28, 2018.

         Your rights may be affected by the court’s ruling on these pleadings. You should read these pleadings
carefully and discuss them with your attorney if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one). If you do not want the court to grant the relief sought in these
pleadings or if you want the court to consider your view, then you and/or your attorney must attend the hearing.
You may also file a written response to the pleadings with the Clerk at the address stated below, but you are not
required to do so. If you file a written response, you must attach a certificate stating when, how and on whom
(including addresses) you served the response. Mail or deliver your response so that it is received by the Clerk
at least two business days before the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy
Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. You must also mail a copy of your
response to the undersigned at the address stated below.

           Respectfully submitted, this 23rd day of December 2019.


                                        Respectfully Submitted,
                                        BUSCH, SLIPAKOFF, MILLS AND SLOMKA, LLC

                                        By: /s/ Howard P. Slomka, Esquire
                                        Georgia Bar #652875
                                        3350 Riverwood Parkway
                                        Suite 2100
                                        Atlanta, Georgia 30339
                                        Attorney for Debtor
  Case 16-71479-jrs         Doc 105      Filed 12/23/19 Entered 12/23/19 14:22:10                 Desc Main
                                         Document      Page 2 of 4



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION




        IN RE:                       )     CASE NO. 16-71479-JRS
                                     )
     QUENTIN ALEXANDER STEPHENS      )
                                     )     CHAPTER 11
                                     )
           Debtor.                   )
====================================================================


                                            CERTIFICATE OF SERVICE

        This is to certify that I have this day served a copy of the within and foregoing Notice of Hearing in the
above styled case by depositing same in the United States mail with the adequate postage affixed thereto to
insure delivery addressed as follows:

        See creditor list on the following page.

           Dated this 23rd day of December 2019.

                                        BUSCH, SLIPAKOFF, MILLS AND SLOMKA, LLC

                                        By: /s/ Howard P. Slomka, Esquire
                                        Georgia Bar #652875
                                        3350 Riverwood Parkway
                                        Suite 2100
                                        Atlanta, Georgia 30339
                                        Attorney for Debtor
Label Matrix forCase    16-71479-jrs
                  local noticing           Doc 105    Filed
                                                 Jonathan     12/23/19 Entered 12/23/19 14:22:10
                                                          S. Adams                                     Desc
                                                                                         Alabama Dept. of      Main
                                                                                                          Revenue
113E-3                                                Document           Page    3
                                                 Office of the United States Trusteeof 4 PO Box 2401
Case 19-12150-whd                                    362 Richard Russell Building                         Montgomery, AL 36140-0001
Northern District of Georgia                         75 Ted Turner Drive, SW
Newnan                                               Atlanta, GA 30303-3315
Mon Dec 23 14:11:21 EST 2019
B. Brin Woolridge                                    City of Tallapoosa AL                                Georgia Power
Mann & Woolridge                                     25 East Alabama Street                               241 Ralph McGill Blvd
PO Box 310                                           Coosa, GA 30129                                      BIN 10102
Newnan, GA 30264-0310                                                                                     Atlanta, GA 30308-3374


Haralson County Tax Comm.                            Haralson Termite and Pest                            INTERNAL REVENUE SERVICE
PO Box 330                                           PO Box 465                                           P O BOX 7346
Buchanan, GA 30113-0330                              Rockmart, GA 30153-0465                              2970 MARKET STREET
                                                                                                          PHILADELPHIA, PA. 19104-5002


Internal Revenue Service                             J. Nevin Smith                                       Nichols Cauley & Assoc.
P. O. Box 7346                                       Smith Conerly LLP                                    363 Broad Street
Philadelphia, PA 19101-7346                          402 Newnan Street                                    Suite 201
                                                     Carrolton, GA 30117-3111                             Rome, GA 30161


Norfolk Southern                                     Office of the United States Trustee                  R. Richard Sargent
2972 Parrott Avenue NW                               362 Richard Russell Building                         c/o J. Jackson Harris
Atlanta, GA 30318                                    75 Ted Turner Drive, SW                              The Finley Firm
                                                     Atlanta, GA 30303-3315                               3535 Piedmont Road # 14-230
                                                                                                          Atlanta, GA 30305-1616

Secretary of the Treasury                            Howard P. Slomka                                     J. Nevin Smith
15th & Pennsylvania Avenue, NW                       Slipakoff & Slomka, PC                               Smith Conerly LLP
Washington, DC 20200                                 Suite 2100                                           402 Newnan Street
                                                     3350 Riverwood Parkway                               Carrollton, GA 30117-3111
                                                     Atlanta, GA 30339-3363

State of Alabama, Department of Revenue              Tallapoosa Renewable Green Energy, Inc.              U. S. Securities and Exchange Commission
Legal Division                                       264 Stoffel Drive                                    Office of Reorganization
P.O. Box 320001                                      Tallapoosa, GA 30176-3637                            Suite 900
Montgomery, AL 36132-0001                                                                                 950 East Paces Ferry Road, NE
                                                                                                          Atlanta, GA 30326-1382

United States Attorney                               Walters Kluwer                                       David S. Weidenbaum
Northern District of Georgia                         28 Liberty Street                                    Office of the U.S. Trustee
75 Ted Turner Drive SW, Suite 600                    42d Floor                                            362 Richard B. Russell Bldg.
Atlanta GA 30303-3309                                New York, NY 10005-1400                              75 Ted Turner Drive, SW
                                                                                                          Atlanta, GA 30303-3330

Wells Fargo Bank                                     R. Brian Wooldridge
PO Box 5445                                          Mann & Wooldridge
Portland, OR 97228                                   PO Box 310
                                                     Newnan, GA 30264-0310




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                Case
(d)Internal Revenue    16-71479-jrs
                    Service           Doc 105
                                            (u)R. Filed
                                                  Richard12/23/19
                                                          Sargent   Entered 12/23/19 14:22:10       Desc Main
                                                                                      End of Label Matrix
PO Box 7346                                       Document        Page 4 of 4         Mailable recipients 25
2970 Market Street                                                                    Bypassed recipients    2
Philadelphia, PA 19104-5002                                                           Total                 27
